Case 4:20-cv-03442 Document1 Filed on 10/05/20 in TXSD Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE Sav he Q_ DISTRICT OF TEXAS

t+toyston DIVISION United Stat
Southern District of Texas
Form To Be Used By A Prisoner in Filing a Complaint T
Under the Civil Rights Act, 42 U.S.C. § 1983 0c) 05 2020
— | David u, Bradtey, Clerk of Coun

sti 5 en " 45

Plaintiffs name and [ID{Number

 
   

Place of Cpnfinemept
CASE NO.
(Clerk will assign the number)

 

Su Tostn Aeahens

Defendant’s name and address

Geneval bel: very

Defendant? s name an and:address /

[anfae, “(eyss £724

Defendant’s name and address
(DO NOT USE "ET AL.")

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of p perjury that the facts are correct. Ifyou need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain s statement of ‘your claim, Rule 8, Federal Rules of Civil Procedure.

4 A i fo2

4, When these forms are completed, mail the original and one copy to the Clerk of the United States Court for the
appropriate District of Texas in the Division where one or more named defendants are located, or where the incident
giving: rise to your. claim for relief occurred. The list labeled as “VENUE LIST” is posted in your unit law library.
It is a list of the Texas prison units indicating the appropriate District Court, the Division and an address list of the

Divisional Clerks. ;
‘Case 4:20-cv-03442 Document1 Filed on 10/05/20 in TXSD Page 2 of 6

FILING FEE AND IN FORMA PAUPERIS
1. In order for your complaint to be filed, it must be accompanied by the filing fee of $150.00.

2. Ifyou do not have the necessary funds to pay the filing fee in full at this time, you may request permission to
proceed in forma pauperis. In this event you must complete the application to proceed in forma pauperis (IFP),
setting forth information to establish your inability to prepay the fees and costs or give security therefor. You must
also include a current six (6) month history of your Inmate Trust Account. You can acquire the application to
proceed IFP and appropriate Inmate Account Certificate from the law library at your prison unit.

3. 28 U.S.C. 1915, as amended by the Prison Litigation Reform Act of 1995 (PLRA), provides, “...if a prisoner
brings'a civil action or files an appeal in forma pauperis, the prisoner shall be required to pay the full amount ofa
filing fee.” Thus, the Court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis , the Court will apply 28 U.S.C. 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your Inmate Account,
until the. entire $150 filing fee has been paid. Poy ul

ht eos a . mo ih
4. Ifyou intend to seek in forma pauperis status, then do not send your complaint without an Application to
Proceed IFP,;and.the Certificate of Inmate Trust Account. Complete all the essential paperwork before submitting
it to the Court. :

CHANGE OF ADDRESS

It isyour responsibility to inform the Court of any change of address and its effective date. Such notice should
be marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion (s) for
any other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the
dismissal of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuits in state or federal court relating to your 7
. imprisonment? __YES NO
B. If your answer to "A" is "yes," describe each lawsuit in the space below. (If there is more than one
«lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit: , |
2. Parties to previous lawsuit:
. Plaintifits)
Defendant(s)

3. Court: (If federal, name the district; if state, name the county.)
4 Docket Number:

5: Name of judge to whom case was assigned:

 

 

 

 

 

6. Disposition: (Was the case dismissed, appealed, still pending?)

 

7. Approximate date of disposition:

 

 
Il.

Il.

IV.

‘Case 4:20-cv-03442 Document1 Filed on 10/05/20 in TXSD Page 3 of 6
ca

x
ea

PLACE OF PRESENT CONFINEMENT: U| algo 7 ic ‘ Fr if

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted both steps of the grievance procedure in this institution? __ YES VYNO

 

Attach a copy of the Step 2 grievance with the response supplied by the prison system.

PARTIES TO THIS SUIT:

 

 

A. Name and address of plaintiff: A. w tt /\ Stephens
: Gren eve bel; Vers. CaAfae Secor
4434!

 

B. Full name ofeach defendant, his official position, his place of
employment, and his full mailing address.

’Detindané Hi? Aheci(C_Ed Ganzslez
 pfavicled ae with the de Coctive indictment

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #2:':

 

. Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

“Defendant #3:

 

L Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:_-

 

. Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

Briefly describe’ the act(s) or omission(s) of this defendant which you claimed harmed you.

 

 

 

 
VI.

VII.

VILE.

: . Case 4:20-cv-03442 Document1 Filed on 10/05/20 in TXSD Page 4 of 6

STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number and set
forth each claim ina separate paragraph. Attach extra pages ifnecessary, but remember that the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR
COMPLAINT.

Cn the fourth Suds ia Mochi: al: EAA, 2 wmdetened bu West Univer:
Shy Tiles al (Cicer The lacztian was Whole (rads Mack et an talrout

 

 

 

t ol, im 3m Waaspar + Jau-
a aca the Chee Ws Felon shot A blsck battle at Same beer ts aL |
égedhy what wactrate the (elem indictment & AA ty. 7

     

vate . ii

aber

0

 

ohafable

     

AA dismMissea

    
  

 

   
  

quested the fecocd

the ac = will 4

    
 
 
 

     
   

 

ante

RELIEF: State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases
or statutes. :

 

    

x Sut CCcred ¢ conte dom bs2s, 63 wel.

GENERAL BACKGROUND INFORMATION:

AL State, in complete form, all names you have ever used or been known by including any and all aliases:

s Me slia tHepheas

B. List all TDCI -ID identification numbers you have ever been assigned and all other state or federal prison
or FB numbers ever assigned to you if known to you. .

 
  

   
     
     

a,

e+ rt hes “Geen ver} Yeor a Ace © herve been in tris Caaty Suit
SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES WNO
B. If your answer is "yes", 2 pive the following information for every lawsuit in which
; sanctions were imposed. (If more than one, use another piece of paper and answer
the same questions.)

1. Court that imposed sanctions (if federal, give the district and division):

 

- ~2. ‘Case Number:
3

Approximate date sanctions were imposed: r

- pet

Have the sanctions been lifted or otherwise satisfied? YES NO
‘Case 4:20-cv-03442 Document Filed on 10/05/20 in TXSD Page 5 of 6

C. Has-any court ever warned or notified you that sanctions could be imposed? YES NO

D. If your answer is "yes", give the following information for every lawsuit in which
‘warning was imposed. (If more than one, use another piece of paper and answer
the same questions.)

 

1. Court that imposed warning (if federal, give the district and division):
2. Case Number:
3. Approximate date warnings were imposed:

Pook

Executed on:

 

DATE |

 

(Signature of plaintiff)

PLAINTIFF’S DECLARATIONS

1. I declare.under. penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. l understand if] am released or transferred, it is my responsibility to keep the Court informed of my current
mailing address and failure to do so may result in the dismissal of this lawsuit.

3, I understand that I must exhaust all available administrative remedies prior to filing this lawsuit.

4. Lunderstand I am prohibited from bringing an in forma pauperis lawsuit if 1 have brought three or more civil
actions in a Court of the United States while incarcerated or detained in any facility, which lawsuits were
dismissed on the ground they were frivolous, malicious, or failed to state a claim upon which relief may be
granted, unless,] am under imminent danger of serious physical injury.

5. I understand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire

: 7$150 filing fee and costs assessed by the Court, which shall be deducted in accordance with the law from
my inmate account by my custodian until the filing fee is paid.

bow a:

abe

c

    

 

 

 

Signed this We ) day of _Ottalser , ehen.
,  ¢ +24: (Day) (month) (year)
. / | - &F
| \ Pignature of plaintiff)

WARNING: The Plaintiff is hereby advised any false or deliberately misleading information provided in
response to the following questions will result in the imposition of sanctions. The sanctions the Court may
impose include, but are not limited to monetary sanctions and/or the dismissal of this action with prejudice.

 

 
Page 6 of 6

       

 

NOM tg hret anda

 

 

Bg ID Xan a. ~ SEO Bars
52x Jp Joule 70 dsj
L q 4 . [514 Wa anSG
pPOe a4 BI sa}e !
Lalor fs Phun
yinog Jo 0019 ‘AaTRPAE T PIE

| 920250 100
VU ae
SIANFYOd RUSH, a

cument 1 Filed on 10/05/20 in TXSIE

|

Taw ‘ ca
eee d 0202 150 z _ IPe2p se¥al supa
E22 XL NOLSNOH HLMON . Py a3) }2b ud) yo

 

 

 
